PER CURIAM.
We find merit only in appellant’s second point. The guidelines indicated a sentence of community control or twelve to thirty months incarceration. However, appellant was sentenced to both eighteen months incarceration and eighteen months community control. This is a departure sentence, requiring written reasons for departure. Garcia v. State, 539 So.2d 23 (Fla.2d DCA 1989). There were no written reasons given in this ease. Accordingly, we affirm judgment but vacate the sentence herein and remand for resentencing.
SCHOONOVER, A.C.J., and PARKER and ALTENBERND, JJ., concur.